 

Exhibit 10.1
 
HAMILTON BEACH BRANDS, INC.
Annual Incentive Compensation Plan - 2011
 
Introduction:
 
Hamilton Beach Brands, Inc. (the "Company") has established an Annual Incentive
Compensation Plan (the "Plan") as part of a competitive compensation program for
the officers and key management employees of the Employers (as defined below).
This Plan is also referred to as the Short-Term Incentive Compensation Plan.
 
Plan Objective
 
The Employers desire to attract and retain talented employees to enable the
Employers to meet their financial and business objectives. The objective of the
Plan is to provide an opportunity to earn annual incentive compensation to those
employees whose performance has a significant impact on the Company's short-term
and long-term profitability.
 
Administration
 
The Plan is administered by the Compensation Committee of the Board of Directors
of the Company (the "Committee"). The Committee:
 
a.    
Will designate Plan Participants.

b.    
Will determine the annual performance criteria which generates the incentive
compensation pool.

c.    
Will determine the total amount of both the target and actual annual incentive
compensation pool.

d.    
Will approve individual incentive compensation Awards to Participants who are
officers and employees above Hay Salary Job Grade 17.

e.    
May delegate to the Chief Executive Officer of the Company the power to approve
incentive compensation Awards to Participants in and below Hay Salary Job Grade
17.

f.    
Except as determined by the Committee, a Participant must be employed on
December 31 of the Award Term in order to be entitled to receive an Award
hereunder. Notwithstanding the foregoing, the Committee may approve a pro rata
incentive compensation Award for Participants who terminate employment prior to
December 31 of the Award Term, provided those Participants were actively at work
for 90 days in the Award Term and whose employment is terminated (1) due to
death, Disability, Retirement or Facility Closure or Partial Closure or (2)
under other circumstances at the recommendation of the Chief Executive Officer
of the Company.

 
The Committee shall have complete authority to interpret all provisions of this
Plan consistent with law, to prescribe the form of any instrument evidencing any
Award granted or paid under this Plan, to adopt, amend and rescind general and
special rules and regulations for its administration, and to make all other
determinations necessary or advisable for the administration of this Plan. A
majority of the Committee shall constitute a quorum, and the action of members
of the Committee present at any meeting at which a quorum is present or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Employers and all present and former Participants and
employees and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
 
Determination of Corporate Incentive Compensation Pool
 
Each Participant in the Plan will have an individual target incentive
compensation percentage which is determined by the Participant's Hay Salary Job
Grade.
 
This percentage is multiplied by the midpoint of the Participant's Hay Salary
Job Grade to determine his/her

 

--------------------------------------------------------------------------------

 

individual target incentive compensation Award.
 
The total of the target incentive compensation Awards of all Participants equals
the target corporate incentive compensation pool (the "Target Pool"). The Target
Pool is approved at the beginning of each Award Term by the Committee.
 
The actual incentive compensation pool (the "Actual Pool") for the Plan is
determined as of the end of each Award Term based on the Company's actual
performance against specific criteria established in the beginning of the Award
Term by the Committee. The Target Pool is adjusted upwards or downwards by
corporate performance adjustment factors to determine the Actual Pool. In no
event will the actual Pool exceed 150% of the Target Pool, except to the extent
that the Committee elects to increase the Actual Pool by up to 10%, as described
below.
 
Subject to the Committee's right to amend or terminate the Plan at any time, it
is the intent of the Plan that the Actual Pool, as determined above, will be the
final total corporate incentive compensation pool for Participants in this Plan.
However, the Committee, in its sole discretion, may increase or decrease by up
to 10% the Actual Pool or may approve an incentive compensation pool where there
would normally be no pool due to Company performance which is below the criteria
established for the Award Term.
 
The Actual and Target Pools exclude (1) commission personnel such as
salespersons, regional general managers, and manufacturers representatives and
(2) any person who participates in any other incentive compensation plan of the
Company for the Award Term.
 
Determination of Individual Incentive Compensation Awards
 
Hay Salary Job Grades and the corresponding target incentive percentage for each
Participant in the Plan will be established at the beginning of each Award Term
and approved by the Committee. Individual target incentive compensation will
then be adjusted by the appropriate pool factor. Such adjusted individual
incentive compensation will then be further modified based on a Participant's
performance as compared to his individual goals for the year. If a Participant's
performance during the Award Term is determined to be unsatisfactory, the
Committee reserves the right to reduce the Participant's Award for the Award
Term to zero. The total of all individual incentive compensation Awards must not
exceed the Actual Pool for the Award Term.
 
Payment Date/Taxes
 
Promptly following the Committee's approval of the final Awards, the
Participant's Employer shall pay the amount of such Awards to the Participants
in cash, subject to all withholdings and deductions described in the following
sentence; provided, however, that (i) no Award shall be payable to a Participant
except as determined by the Committee and (ii) all Awards shall be paid during
the period from January 1st through March 15th after the close of the Award
Term. Any Award paid to a Participant under this Plan shall be subject to all
applicable foreign, federal, state and local income tax, social security and
other standard withholdings and deductions.
 
Definitions
 
(a)    “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with the Plan.
 
(b)    “Award Term” means the period from January 1, 2011 through December 31,
2011.
 
(c)    "Disability" means an approved application for disability benefits under
an Employer's long term disability plan or under any applicable government
program.
 
(d)    "Employer" means the Company.
 
(e)    "Facility Closure or Partial Closure" means any layoff which requires a
WARN Act notice in the

 

--------------------------------------------------------------------------------

 

United States.
 
(f)    “Participant” means any person who is classified by the Employer as a
salaried employee and in Hay Salary Job Grades 14 and above, who is not a
participant in the annual sales and division incentive plans of the Company and
who in the judgment of the Committee occupies a key position in which his
efforts may significantly contribute to the profits or growth of the Company;
provided, however, that the Committee may select any employee who is expected to
contribute, or who has contributed, significantly to the Company's profitability
to participate in the Plan and receive an Award hereunder; and further provided,
however, that following the end of the Award Term the Committee may make one or
more discretionary Awards to employees of the Employer who were not previously
designated as Participants. Directors of the Company who are also employees of
the Company are eligible to participate in the Plan. The Committee shall have
the power to add Participants at any later date in the Award Term if individuals
subsequently become eligible to participate in the Plan; provided that they were
first hired by an Employer prior to August 31st of an Award Term. Each
Participant shall be notified that he is eligible to receive an Award and the
amount of his target Award. If a Participant receives a change in salary
midpoint, such Participant shall be notified of any resulting change in his
target Award. Notwithstanding the foregoing, in no event shall any person who is
classified by an Employer as commissioned personnel be included as a Participant
in the Plan (including, without limitation, salespersons, regional general
managers and manufacturers representatives).
 
(g)    "Retirement" means a termination of employment with the Employers at or
after age 60 and the completion of 10 or more years of service with the Company
or one of its subsidiaries.
 
General Plan Provisions
 
(a) No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Employers,
or shall in any way affect the right and power of an Employer to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Company might have done if this Plan had not
been adopted.
 
(b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Virginia.
 
(c) Miscellaneous. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.
 
(d) American Jobs Creation Act. It is intended that this Plan be exempt from the
requirements of Section 409A of the Internal Revenue Code, as enacted by the
American Jobs Creation Act, and the Plan shall be interpreted and administered
in a manner to give effect to such intent.
 
(e) Limitation on Rights of Participants; No trust. No trust has been created by
the Employers for the payment of Awards granted under this Plan; nor have the
Participants been granted any lien on any assets of the Employers to secure
payment of such benefits. This Plan represents only an unfunded, unsecured
promise to pay by the Company and a Participant hereunder is a mere unsecured
creditor of his Employer.
 
(f) Payment to Guardian. If an Award is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.
 

 

--------------------------------------------------------------------------------

 

(g) Effective Date. This Plan shall become effective as of January 1, 2011.
 
(h) Amendment and Termination. The Committee may alter or amend this Plan from
time to time or terminate it in its entirety.
 
Change in Control.
 
The provisions of this Section shall apply notwithstanding any other provision
of the Plan to the contrary. In the event of a “Change in Control” of the
Company (as defined in The Hamilton Beach Brands, Inc. Long-Term Incentive
Compensation Plan, the “LTIP”) during an Award Term, the amount of the Award
payable to a Participant who is employed on the date of the Change in Control
(or who were actively at work for 90 days in the Award Term and whose employment
is terminated due to death, Disability, Retirement or Facility Closure or
Partial Closure during such Award Term and prior to the Change in Control) for
such Award Term shall be equal to the Participant's target Award for such Award
Term, multiplied by a fraction, the numerator of which is the number of days
during the Award Term during which the Participant was employed by the Company
prior to the Change in Control and the denominator of which is the number of
days in the Award Term. In the event of a Change in Control, the payment date of
the pro-rata target Award for the Award Term shall be the date that is between
two days prior to, or within 30 days after, the date of the Change in Control,
as determined by the Committee in its sole and absolute discretion.
 
2011 Performance Targets
 
The performance targets and graphs for the Plan are intentionally omitted.
 
 

 